March 21, 2011 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attn:John Dana Brown Attorney-Advisor RE:Wilder Filing, Inc. Amendment No. 5to Form 10 Filed March 4, 2011 File No. 000-53876 Dear Mr. Brown: We are in receipt of your letter dated March 18, 2011 and would like to respond as follows: Risk Factors 1. We have added a risk factor to discuss the risk of Wilder being subject to payroll taxes if the IRS re-characterizes some portion or all of past distributions as compensation. Thank you. Very truly yours, /s/ Joel Schonfeld
